Case: 21-50297     Document: 00516499216         Page: 1     Date Filed: 10/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-50297                        October 6, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Justin Christopher Holmes,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:12-CR-2032-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Justin Christopher Holmes, federal prisoner # 01701-380, appeals the
   district court’s denial of his motion for compassionate release under 18
   U.S.C. § 3582(c)(1)(A). He argues that the district court erred in treating
   the commentary to U.S.S.G. § 1B1.13 as binding, in finding that he did not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50297     Document: 00516499216          Page: 2   Date Filed: 10/06/2022




                                   No. 21-50297


   show extraordinary and compelling reasons justifying a reduction in
   sentence, and in concluding that Holmes was a danger to the safety of others
   or to the community, as defined by § 1B1.13.
         Holmes has not shown that the district court abused its discretion in
   denying relief. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020). The district court adequately considered Holmes’s arguments, and
   the record supports its conclusion that the 18 U.S.C. § 3553(a) factors
   weighed against release. See Chavez-Meza v. United States, 138 S. Ct. 1959,
   1965 (2018); Chambliss, 948 F.3d at 693-94. Because the district court’s
   independent § 3553(a) analysis supports the denial, it is unnecessary to
   consider Holmes’s arguments challenging the district court’s treatment and
   application of § 1B1.13 and its conclusion that Holmes failed to show
   extraordinary and compelling reasons warranting relief. See United States v.
   Jackson, 27 F.4th 1088, 1093 n.8 (5th Cir. 2022); Ward v. United States, 11
   F.4th 354, 360-62 (5th Cir. 2021). To the extent Holmes challenges the
   district court’s balancing of the § 3553(a) factors, his argument is
   unpersuasive. See Chambliss, 948 F.3d at 694. Accordingly, the judgment of
   the district court is AFFIRMED. The motion for appointment of counsel
   is DENIED.




                                        2